Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-9 are allowed.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The claims in the application are deemed to be directed to a nonobvious improvement over the invention patented in U.S. Patent 9,963,042.  The claims comprise a step of continuing with the charging communication sequence even when the charging facility does not send a signal to the vehicle. Prior art is programmed to loop back and wait for the charging device to send the signal to the vehicle before the communication sequence can proceed. At best the prior art will make multiple attempts to get a response from the charging facility, but if it is not successful, instead of proceeding with the sequence as claimed in the instant application, the prior art stops the charging communication sequence thus prohibiting the charging process.
Regarding Claim 1: Though the prior art discloses a control device for a vehicle including a power storage device configured to be charged by an outside of the vehicle charging station and the communication handshaking performed between the vehicle and charging station, it fails to teach or suggest the aforementioned limitations of claim 1, and further including the combination of: 
a control circuit configured to, prior to starting charging of the electric power storage device, prepare for charging of the electric power storage device by controlling transmission and reception of signals through the input and output circuit according to a predefined communication sequence, the predefined communication sequence being defined that a second signal is transmitted to the charger when the vehicle receives a first signal at a predetermined timing,
the control circuit being configured to proceed with the predefined communication sequence by transmitting the second signal to the charger even when the vehicle does not receive the first signal at the predetermined timing.
Regarding Claim 8: Though the prior art discloses a vehicle comprising a control device and a power storage device configured to be charged by an outside of the vehicle charging station and the communication handshaking performed between the vehicle and charging station, it fails to teach or suggest the aforementioned limitations of claim 8, and further including the combination of:
the control circuit is configured to, prior to starting charging of the electric power storage device, prepare for charging of the electric power storage device by controlling transmission and reception of signals through the input and output circuit according to a predefined communication sequence, the predefined communication sequence is defined that a second signal is transmitted to the charger when the vehicle receives a first signal at a predetermined timing; and 
the control circuit is configured to proceed with the predefined communication sequence by transmitting the second signal to the charger even when the vehicle does not receive the first signal at the predetermined timing.
Regarding Claim 9: Though the prior art discloses a method of controlling a vehicle comprising a control device and a power storage device configured to be charged by an outside of the vehicle charging station and the communication handshaking performed between the 
prepare for charging of the electric power storage device by controlling transmission and reception of signals to and from the charger according to a predefined communication sequence, the predefined communication sequence being defined that a second signal is transmitted to the charger when the vehicle receives a first signal at a predetermined timing,
the method comprising:
determining, by the control device, whether or not the first signal is received at the predetermined timing; and
proceeding, by the control device, with the predefined communication sequence by transmitting the second signal to the charger even when the first signal is not received at the predetermined timing.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Igarashi et al. U.S. PGPub 2016/0039301 teaches communication between a charging facility and an electrical vehicle.
Vedantham et al. U.S. PGPub 2013/0148746 teaches communication between a charger and an electric vehicle.
Ichishi U.S. Patent 8,504,227 teaches communication of a charging control device and method.

Gerber et al. U.S. Patent 9,669,719 teaches a multi-protocol charge port for an electric vehicle.
Fremerman et al. U.S. Patent 10,625,614 teaches a system and method for managing charging parameters between a vehicle and a charging station.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JERRY D ROBBINS whose telephone number is (571)272-7585. The examiner can normally be reached 8:30AM - 5:30PM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Drew A. Dunn can be reached on 571-272-2312. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: 





/JERRY D ROBBINS/            Examiner, Art Unit 2859